UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4519



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY PENNIEGRAFT,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:03-cr-00454-JAB-5)


Submitted:   December 18, 2006            Decided:   January 18, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, THE LAW OFFICES OF AMES C. CHAMBERLIN, PLLC,
Greensboro, North Carolina, for Appellant. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tommy Penniegraft pled guilty to conspiracy to commit

loan, mail, wire, and bank fraud, in violation of 21 U.S.C. § 371

(2000).   He was sentenced to twenty-eight months in prison.      After

Penniegraft noted his appeal,      we granted his unopposed motion to

remand for resentencing in light of United States v. Booker, 543

U.S. 220 (2005).    At resentencing, the district court considered

Penniegraft’s advisory guideline range in conjunction with the

factors set forth at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006)

and again imposed a sentence of twenty-eight months.        Penniegraft

now appeals.   His attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that there are

no   meritorious   issues   for   review.   Although    Penniegraft   was

informed of his right to file a pro se supplemental brief, he did

not file such a brief.      We now affirm the conviction and sentence.

           In imposing a sentence post-Booker, the sentencing court

must calculate the appropriate advisory guideline range, making any

necessary factual findings.       The court then should consider that

range in conjunction with the factors set out at 18 U.S.C.A.

§ 3553(a) and determine a proper sentence.             United States v.

Davenport, 445 F.3d 366, 370 (4th Cir. 2006).     The sentence must be

“within the statutorily prescribed range and . . . reasonable.”

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005)

(citations omitted).    “[A] sentence within the properly calculated


                                   - 2 -
Guidelines range . . . is presumptively reasonable.”        United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006).

          Here, the twenty-eight month sentence falls within the

statutory range of not more than five years in prison.      See 18

U.S.C. § 371. Further, the district court correctly determined the

advisory guideline range of 24-30 months and, after consideration

of the § 3553(a) factors, imposed a sentence within that range.   We

find that the resulting twenty-eight-month sentence is reasonable.

See United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir.

2006), petition for cert. filed,      U.S.L.W.       (U.S. July 21,

2006) (No. 06-5439); Green, 436 F.3d at 457.

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm the conviction and sentence.     This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy of such motion was served on the client.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                              - 3 -
        AFFIRMED




- 4 -